             Case
             Case1:19-cv-07582-RA
                  1:19-cv-07582-RA Document
                                   Document135
                                            134 Filed
                                                Filed11/19/20
                                                      11/18/20 Page
                                                               Page11of
                                                                      of10
                                                                         1


                                                                                       Geoffrey W. Castello
                                                                                       Kelley Drye & Warren LLP
                                                                                       101 Park Avenue
                                                                                       New York, NY 10178
                                                                                       Tel: (973) 503-5922
                                                                                       Fax: (973) 503-5950
                                                                                       gcastello@kelleydrye.com

                                                          The parties shall submit another status update no later than
November 18, 2020                                         December 18, 2020.
                                                          SO ORDERED.
Via ECF

Hon. Ronnie Abrams, U.S.D.J.                              ____________________
United States District Court                              Ronnie Abrams, U.S.D.J.
Southern District of New York                             November 19, 2020
40 Foley Square
New York, NY 10007
       Re:     Vanderwerff v. Quincy Bioscience Holding Co., Inc., et al.
               Case No. 1:19-cv-07582-RA
               Karathanos v. Quincy Bioscience Holding Co., Inc., et al.
               Case No. 1:19-cv-08023-RA
               Spath v. Quincy Bioscience Holding Co., Inc., et al.
               Case No. 1:19-cv-03521

Your Honor:
       We write jointly on behalf of Defendants and Plaintiffs in response to the Court’s August 20,
2020 Order in the above-referenced actions (the “Actions”) requiring the parties to submit a joint letter
concerning the status of the national class action settlement in the related Florida action. (Karathanos
ECF No. 139.)

        On November 17, 2020, the Honorable Jonathan Goodman, United States Magistrate Judge in
the Southern District of Florida, held a hearing on the unopposed motion for final approval of the class
action settlement in the related Florida action, Juan Collins, et al. v. Quincy Bioscience, LLC. All matters
relating to the proposed settlement, including the motion for final approval, have been referred to Judge
Goodman for disposition and entry of final judgment. Today, Judge Goodman entered the Final Order
and Judgment approving the settlement (attached as Exhibit A). The settlement before Judge Goodman
resolves all of the Actions pending before Your Honor. The parties propose submitting another status
update within thirty (30) days.

Respectfully submitted,

/s/ Geoffrey W. Castello

Geoffrey W. Castello
Case
Case 1:19-cv-07582-RA
     1:19-cv-07582-RA Document
                      Document 134-1
                               135 Filed
                                     Filed11/19/20
                                           11/18/20 Page
                                                     Page2 1ofof109




        Exhibit A
          Case
           Case 1:19-cv-07582-RA
                1:19-cv-07582-RA
Case 1:19-cv-22864-MGC    DocumentDocument
                                  Document 134-1
                                           135 on
                                   200 Entered   Filed
                                                   Filed
                                                   FLSD11/19/20
                                                         11/18/20 Page
                                                                   Page3 2ofof109Page 1 of 8
                                                          Docket 11/18/2020




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                         CASE NO. 19-22864-CIV-COOKE/GOODMAN

    JUAN COLLINS, et al.,

           Plaintiffs,

    v.

    QUINCY BIOSCIENCE, LLC,

          Defendant.
    _____________________________/

                             FINAL ORDER AND JUDGMENT

           On July 21, 2020, this Court granted preliminary approval of the proposed class

    action settlement set forth in the Settlement Agreement and Release (“Settlement

    Agreement”) between Plaintiffs Juan Collins and John Fowler, individually and on behalf

    of the Settlement Class (hereinafter “Plaintiffs” or “Class Representatives”), and

    Defendants Quincy Bioscience, LLC, Quincy Bioscience Holding Company, Inc.,

    Prevagen, Inc., Quincy Bioscience Manufacturing, LLC, Mark Underwood, and Michael

    Beaman and the Quincy (collectively, “Defendants”). 1 [ECF No. 158].




    1
           Unless otherwise defined, capitalized terms in this Final Order and Judgment
    have the definitions found in the Settlement Agreement.



                                             1
          Case
           Case 1:19-cv-07582-RA
                1:19-cv-07582-RA
Case 1:19-cv-22864-MGC    DocumentDocument
                                  Document 134-1
                                           135 on
                                   200 Entered   Filed
                                                   Filed
                                                   FLSD11/19/20
                                                         11/18/20 Page
                                                                   Page4 3ofof109Page 2 of 8
                                                          Docket 11/18/2020




           On November 17, 2020, the Court held a duly-noticed final approval hearing to

    consider (1) whether the terms and conditions of the Settlement Agreement are fair,

    reasonable, and adequate; (2) whether a judgment should be entered permanently

    barring the Parties and Settlement Class Members from prosecuting the other Parties and

    their officers, attorneys, directors, shareholders, employees, agents, retailers, suppliers,

    distributors, endorsers, consultants, and any and all other entities or persons upstream

    and downstream in the production/distribution channels in regard to those matters

    released as set forth in Section VI of the Settlement Agreement; and (3) whether and in

    what amount to approve Class Counsel’s application for the requested award of

    attorneys’ fees and costs and the Class Representative award applications. [ECF No. 198].

           Accordingly, it is hereby ORDERED AND ADJUDGED that:

           1.     The Court has personal jurisdiction over the parties and the Settlement

    Class Members, venue is proper, the Court has subject matter jurisdiction to approve the

    Settlement Agreement, including all exhibits thereto, and to enter this Final Order and

    Judgment. Without in any way affecting the finality of this Final Order and Judgment,

    this Court hereby retains jurisdiction as to all matters relating to administration,

    consummation, enforcement, and interpretation of the Settlement Agreement and of this

    Final Order and Judgment, and for any other necessary purpose.

           2.     The Court finds that Class Notice was given in the manner ordered by the

    Court; constituted the best practicable notice to apprise Settlement Class Members of the



                                               2
          Case
           Case 1:19-cv-07582-RA
                1:19-cv-07582-RA
Case 1:19-cv-22864-MGC    DocumentDocument
                                  Document 134-1
                                           135 on
                                   200 Entered   Filed
                                                   Filed
                                                   FLSD11/19/20
                                                         11/18/20 Page
                                                                   Page5 4ofof109Page 3 of 8
                                                          Docket 11/18/2020




    pendency of the Action, their right to object or exclude themselves from the proposed

    Settlement, and their right to appear at the Final Approval Hearing; was fair, reasonable,

    and adequate and constituted sufficient notice to all persons entitled to receive notice,

    including all Settlement Class Members; and complied fully with the requirements of

    Federal Rule of Civil Procedure 23.

           3.     The Court finds that the prerequisites for a class action under Federal Rule

    of Civil Procedure 23(a) and Federal Rule of Civil Procedure 23(b) have been satisfied for

    settlement purposes for each Settlement Class Member in that (a) the number of

    Settlement Class Members is so numerous that joinder of all members thereof is

    impracticable; (b) there are questions of law and fact common to the Settlement Class; (c)

    the claims of the Class Representatives are typical of the claims of the Settlement Class

    they seek to represent; (d) Class Representatives have and will continue to fairly and

    adequately represent the interests of the Settlement Class for purposes of entering into

    the Settlement Agreement; (e) the questions of law and fact common to the Settlement

    Class Members predominate over any questions affecting any individual Settlement

    Class Member; (f) Defendants have acted on grounds generally applicable to all Class

    Members, thereby making final injunctive relief concerning the class as a whole

    appropriate; and (g) a class action is superior to the other available methods for the fair

    and efficient adjudication of the controversy.




                                               3
          Case
           Case 1:19-cv-07582-RA
                1:19-cv-07582-RA
Case 1:19-cv-22864-MGC    DocumentDocument
                                  Document 134-1
                                           135 on
                                   200 Entered   Filed
                                                   Filed
                                                   FLSD11/19/20
                                                         11/18/20 Page
                                                                   Page6 5ofof109Page 4 of 8
                                                          Docket 11/18/2020




           4.     Pursuant to Federal Rule of Civil Procedure 23, this Court hereby finally

    certifies the Settlement Class, as identified in the Settlement Agreement, which shall

    consist of all individuals who purchased one or more Prevagen Products, as defined

    below, from a Settling Defendant or from a reseller authorized by the Settling Defendants

    to sell Prevagen Products, for personal consumption and not resale, within the United

    States from January 1, 2007 through the date of Preliminary Approval. Prevagen Products

    are defined as Prevagen® Regular Strength 30 Count, Prevagen® Regular Strength

    Chewables, Prevagen® Regular Strength 60 Count, Prevagen® Extra Strength 30 Count,

    Prevagen® Extra Strength Chewables, Prevagen® Extra Strength 60 Count, and

    Prevagen® Professional Strength. Excluded from the Class are: (i) individuals who are or

    were during the Class Period officers or directors of Settling Defendants or any of their

    respective affiliates; (ii) any justice, judge, or magistrate judge of the United States or any

    State, their spouses, and persons within the third degree of relationship to either of them,

    or the spouses of such persons.

           5.     Pursuant to Federal Rule of Civil Procedure 23, the Court hereby awards

    Class Counsel Attorneys’ Fees and Expenses in the amount of $4,214,000.00, payable

    pursuant to the terms of the Settlement Agreement.




                                                 4
          Case
           Case 1:19-cv-07582-RA
                1:19-cv-07582-RA
Case 1:19-cv-22864-MGC    DocumentDocument
                                  Document 134-1
                                           135 on
                                   200 Entered   Filed
                                                   Filed
                                                   FLSD11/19/20
                                                         11/18/20 Page
                                                                   Page7 6ofof109Page 5 of 8
                                                          Docket 11/18/2020




           6.     In light of the Eleventh Circuit’s ruling in Johnson v. NPAS Solutions, LLC,

    No. 18-12344, 2020 WL 5553312 (11th Cir. Sept. 17, 2020),2 the Court denies without

    prejudice3 the request to award case contribution awards in the amount of $10,000.00 each

    to the Class Representatives Juan Collins and John Fowler, and $2,000 each to Additional

    Plaintiffs Philip Racies, Elaine Spath, John Karathanos, James Vanderwerff, Max Engert,

    Jack Purchase, Ronald Atkinson, and Diana Miloro. The Court retains “jurisdiction for

    the limited purpose of revisiting the denial of service awards if the Eleventh Circuit holds

    a rehearing en banc in Johnson v. NPAS Sols., LLC and reverses its decision,” or another

    Eleventh Circuit decision overrules NPAS. 4 See Metzler v. Medical Mgmt. Int’l, Inc., Case



    2
            In their Memorandum of Law on Impact of Johnson v. NPAS Sols., LLC [ECF No.
    186], filed on November 13, 2020, Plaintiffs explained that Johnson filed a petition for
    rehearing en banc on October 22, 2020, maintaining that the panel decision is contrary
    to several Eleventh Circuit decisions. Plaintiffs further explained that several amici
    were given permission to file briefs. Finally, Plaintiffs also advised that the Eleventh
    Circuit issued an order on November 9, 2020, withholding issuance of the mandate.

    3
           During the hearing, class counsel expressed his preference for the Court to
    reserve ruling on the contribution awards, but the Undersigned concludes it is more
    appropriate to deny the application without prejudice.

    4
           The Court is aware that NPAS will not become binding precedent until issuance
    of the mandate (which has not yet occurred, nor has a ruling on the application for
    rehearing en banc). See, e.g., Nat. Res. Def. Council, Inc. v. County of Los Angeles, 725 F.3d
    1194, 1203-04 (9th Cir. 2013), cert. denied, 572 U.S. 1100 (2014) (explaining that “[n]o
    opinion of this circuit becomes final until the mandate issues”) (citing Carver v. Lehman,
    558 F.3d 869, 878 (9th Cir. 2009) (citation omitted) (“[U]ntil the mandate issues, an
    opinion is not fixed as settled Ninth Circuit law, and reliance on the opinion is a
    gamble.”); see also Fed R. App. P. 41(c), 1998 Adv. Comm. Note (“A court of appeals’
    judgment or order is not final until issuance of the mandate[.]”); see also Key Enters. of


                                                  5
          Case
           Case 1:19-cv-07582-RA
                1:19-cv-07582-RA
Case 1:19-cv-22864-MGC    DocumentDocument
                                  Document 134-1
                                           135 on
                                   200 Entered   Filed
                                                   Filed
                                                   FLSD11/19/20
                                                         11/18/20 Page
                                                                   Page8 7ofof109Page 6 of 8
                                                          Docket 11/18/2020




    No 19-02289-VMC-CPT, 2020 WL 5994537 (M.D. Fla. October 9, 2020) (reserving

    jurisdiction to award service awards if NPAS is reversed). Class Counsel could then

    “move for reconsideration upon such a reversal.” Id.

           7.     The terms of the Settlement Agreement and of this Final Order and

    Judgment, including all exhibits thereto, shall be forever binding on the parties, and shall

    have res judicata and preclusive effect in all pending and future lawsuits maintained by

    the Plaintiffs and all other Settlement Class Members, as well as their heirs, executors and

    administrators, successors, and assigns.

           8.     The Releases, which are set forth in Section VI of the Settlement Agreement

    and which are also set forth below, are expressly incorporated herein in all respects and

    are effective as of the date of this Final Order and Judgment; and the Discharged Parties

    (as that term is defined below in the Settlement Agreement) are forever released,

    relinquished, and discharged by the releasing persons from all released claims:

           VI. RELEASE

           Upon the Effective Date, and except as to such rights or claims as may be
           created by this Agreement, and in consideration for the Settlement
           benefits described in this Agreement, Plaintiffs and the Settlement Class
           fully release and discharge the Settling Defendants, and all of their
           present and former parent companies, subsidiaries, special purpose


    Del., Inc. v. Venice Hosp., 9 F.3d 893, 898 (11th Cir. 1993) (“[B]ecause the panel’s mandate
    had not issued, the panel’s decision was never the ‘law of the case.’”); United States v.
    Foumai, 910 F.2d 617, 620 (9th Cir.1990) (explaining a “court of appeals may modify or
    revoke its judgment at any time prior to issuance of the mandate, sua sponte or by
    motion of the parties”).


                                                 6
          Case
           Case 1:19-cv-07582-RA
                1:19-cv-07582-RA
Case 1:19-cv-22864-MGC    DocumentDocument
                                  Document 134-1
                                           135 on
                                   200 Entered   Filed
                                                   Filed
                                                   FLSD11/19/20
                                                         11/18/20 Page
                                                                   Page9 8ofof109Page 7 of 8
                                                          Docket 11/18/2020




           entities formed for the purpose of administering this Settlement,
           shareholders, owners, officers, directors, employees, agents, servants,
           registered representatives, attorneys, insurers, affiliates, and successors,
           personal representatives, heirs and assigns, retailers, suppliers,
           distributors, endorsers, consultants, and any and all other entities or
           persons upstream and downstream in the production/distribution
           channels (together, the “Discharged Parties”) from all claims, demands,
           actions, and causes of action of any kind or nature whatsoever, whether
           at law or equity, known or unknown, direct, indirect, or consequential,
           liquidated or unliquidated, foreseen or unforeseen, developed or
           undeveloped, arising under common law, regulatory law, statutory law,
           or otherwise, whether based on federal, state or local law, statute,
           ordinance, regulation, code, contract, common law, or any other source,
           or any claim that Co-Lead Class Counsel, Plaintiffs’ Counsel, Class
           Representatives, Additional Plaintiffs or Settlement Class Members ever
           had, now have, may have, or hereafter can, shall or may ever have
           against the Discharged Parties in any other court, tribunal, arbitration
           panel, commission, agency, or before any governmental and/or
           administrative body, or any other adjudicatory body, on the basis of,
           arising from, or relating to the claims alleged in the Action and the
           Prevagen Actions.

           9.     This Final Order and Judgment and the Settlement Agreement (including

    the exhibits thereto) may be filed in any action against or by any released person to

    support a defense of res judicata, collateral estoppel, release, good faith settlement,

    judgment bar or reduction, or any theory of claim preclusion or issue preclusion or

    similar defense or counterclaim.

           10.    Without further order of the Court, the Parties may agree to reasonably

    necessary extensions of time to carry out any of the provisions of the Settlement

    Agreement.




                                                7
          Case
          Case 1:19-cv-07582-RA
                1:19-cv-07582-RA
Case 1:19-cv-22864-MGC           Document
                                 Document
                          Document        135
                                          134-1on
                                   200 Entered Filed
                                                  Filed
                                                  FLSD11/19/20
                                                        11/18/20
                                                         Docket Page
                                                                  Page109ofof10
                                                                 11/18/2020   9Page 8 of 8




           11.   This Action, including all individual claims and class claims presented

    herein, is hereby DISMISSED on the merits and WITH PREJUDICE against the

    Plaintiffs and all other Settlement Class Members, without fees or costs to any party

    except as otherwise provided herein.

           DONE AND ORDERED in Chambers, in Miami, Florida, on November 18, 2020.




    Copies furnished to:
    The Honorable Marcia G. Cooke
    All counsel of record




                                            8
